            Case 1:17-cv-07590-VSB-DCF Document 63 Filed 09/03/20 Page 1 of 2




William Cafaro, Esq.
Partner
ADMITTED IN NY, CA, MD & TX
Email: bcafaro@cafaroesq.com
                                    WC
                                     LAW OFFICES OF
                                     WILLIAM CAFARO
                                                                                            Louis M. Leon, Esq.
                                                                                                      Associate
                                                                                              ADMITTED IN NY
                                                                                    Email: lleon@cafaroesq.com

Amit Kumar, Esq.                            108 West 39th Street, Suite 602               Matthew S. Blum, Esq.
Managing Attorney                            New York, New York 10018                               Of Counsel
ADMITTED IN NY & NJ                           Telephone: 212.583.7400                         ADMITTED IN NY
Email: akumar@cafaroesq.com                    Facsimile: 212.583.7401             Email: mblum@cafaroesq.com
                                                 www.cafaroesq.com
Andrew S. Buzin, Esq.                                                                  Deena L. Buchanan, Esq.
Of Counsel                                                                                         Of Counsel
ADMITTED IN NY, FL & DC                                                                  ADMITTED IN NM & NJ


                                                               September 1, 2020
   Via ECF
   Hon Vernon S. Broderick, U.S.D.J.
   United States Courthouse
   Southern District of New York
   40 Foley Square                                               9/3/2020
   New York, NY 10007
                               Re:   Ovalles Acosta v. Prudent Management et al
                                     Case No.: 17-cv-07590

   Your Honor:

            This office represents Jose A. Ovalles Acosta (“Plaintiff”) in the above referenced action
   brought pursuant to the Fair Labor Standards Act (“FLSA”) and New York Labor Law (“NYLL”).
   We write to request a thirty (30) day extension of time to file a modification to the Settlement
   Agreement along with a renewed motion for settlement approval pursuant to Cheeks v. Freeport
   Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015). We apologize to the Court for the lateness
   of this request.

          On July 23, 2020, the Court denied the Parties’ joint motion to approve the settlement
   agreement in the above action stating that the release in the agreement was overbroad. Pursuant to
   the Court’s July 23 Order the Parties were to file a revised settlement agreement on or before August
   24, 2020. After consultation with counsel, the Parties drafted a modification to the settlement
   agreement which is in the process of being reviewed and executed by the Parties. Due to the
   procedural history of the action, the Plaintiff has asked for more time to specifically review the
   modification and to receive a written translation of same. Given this, we believe a thirty (30) day
   extension of time to file the fairness from today until October 1, 2020 will allow the Parties to fully
   execute the modification to the settlement Agreement. No previous requests for an extension of time
   have been requested regarding this issue.

             We thank the Court for its courtesy in this regard.


                                                     Respectfully Submitted,
                                                     LAW OFFICE OF WILLIAM CAFARO
Case 1:17-cv-07590-VSB-DCF Document 63 Filed 09/03/20 Page 2 of 2




                             ______________________
                             By:    Amit Kumar, Esq (AK 0822)
                                   Attorneys for Plaintiffs
                                   108 West 39th Street, Suite 602
                                   New York, NY 10018
                                   212-583-7400
                                   Akumar@Cafaroesq.com
